UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7769


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDRICK HESTER, a/k/a Anthony Bernard Whitaker,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00434-REP-2)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kendrick Hester, Appellant Pro Se.       David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia; Shannon Y.
Dion, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kendrick Hester appeals the district court’s order denying

relief on his motion for reduction of sentence, 18 U.S.C. § 3582

(2012).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Hester, No. 3:09-cr-00434-REP-

2 (E.D. Va. Oct. 16, 2015).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         AFFIRMED




                                2